RUSSELL, Judge
(concurring in part and dissenting in part):
I concur with Judge Lane’s well reasoned conclusion that a portion of the convening authority’s action unlawfully vested discretion in the Commander of the Medical Treatment Facility (MTF). His exercise of this authority would be more than merely ministerial conduct. Consequently, that portion of the sentence cannot be affirmed.
Though I wholeheartedly agree with the reasoning of my brethren that leads them to find an unlawful delegation, I am concerned that their decretal paragraph reaches beyond the limits of that reasoning. In it, they havé swept away not only the action’s offensive delegating language, but also the remaining lawful portion of the convening authority’s precondition. Consequently, the appellant will be released from confinement and will have his bad-conduct discharge remitted without any guarantee of a good faith effort to maximize rehabilitative potential and minimize the risk of recidivism by enrollment in a sex offender program.
I find this case disturbing, but not because the appellant receives a windfall. The problem here is twofold. The decision ignores the convening authority’s highly informed determination that suspension would not serve the military sentencing purposes of rehabilitation or the protection of society unless the appellant first participated in a sex offender program. Secondly, it leaves the erroneous impression that a convening authority does not have the power’, as a means of risk reduction, to condition a suspension upon the requirement that an accused participate in a prescribed rehabilitation program; a convening authority clearly has such authority. *815United States v. Myrick, 24 M.J. 792 (A.C.M.R.1987); see United States v. Cowan, 34 M.J. 258 (C.M.A.1992).
In this case I would favor a more balanced approach that provides the intended clemency without invading the powers of the convening authority more than is necessary to eliminate his unlawful delegation of discretionary authority. If it is possible to give unambiguous effect to an appropriate and important condition affecting public safety we ought to do so. Specifically, I would use conditional language similar to that affirmed in Myrick to compose a more complete decretal affirmance:
The findings of guilty are affirmed. Only so much of the approved sentence as provides for a bad-conduct discharge, confinement for twenty-one months, and reduction to Private E-l is affirmed, but the execution of that portion of the sentence extending to the bad-conduct discharge and confinement in excess of time served is suspended for twelve months from the date the appellant is released from confinement, or two years from the date of the convening authority’s action, whichever comes soonest.1 At the conclusion of the suspension period, unless the suspension is sooner vacated, the suspended portion of the sentence will be remitted without further action. The suspension is conditioned upon the appellant’s prior participation in the sex offender program provided to eonfinees by the supporting Medical Treatment Facility.

. The somewhat convoluted provision setting the limits of the probationary period is designed to give effect to the convening authority’s intent without exceeding the limit established in AR 27-10. See n. 2, supra (Lane, J.).